MATTER or Y

M—

In DEPORTATION Proceedings
A-30'28956
Derided by Board July 29, 1958
Recommendation against deportation prior to December 24, 1952—Not a bar to
deportation under section 241(a)(11) of 1952 act.
Nondeportable status created prior to December 24, 1952, through judicial recommendation against deportation of an alien convicted for narcotic violation
is ineffective to relieve alien from deportation under provisions of the 1952
act. (NOTE: 6 1. & N. Dee. 505, 570, and 709, overruled.)
CHARGE:
Order : Act of 1952—Section 241(a) (11) [8 U.S.C. 1251 (a) (11) ]—Drug traffie, conviction: Violation of the Narcotic Drugs Import and Export
Act as aullemled ou Alas 26, 1922.

BEFORE THE BOARD

Discussion: An order entered by the special inquiry officer
April 24, 1958, terminated the above-captioned proceeding. The
case has been certified for final decision pursuant to 8 CFR 6.1(c).
The lespoutIGGL, a native and national of China, last entered the
United States through the port of Seattle, Washington, on May 15,
1937. Deportation is sought under section 241(a) (11) of the Immigration and Nationality Act (8 U.S.C. 1251(a) (11)) in that the
respondent was convicted on March 25, 1925, for violation of the.
Narcotic Drugs Import and Export Act as amended (35 Stat. 614;
21 U.S.C. 171). The court in the order sentencing the respondent
stated, "the defendant is not to be deported by reason of this conviction."
The special inquiry officer, relying on prprArir•Gt decisions by Shia
Board,' has terminated the proceedings. As in the instant case,
the issue then before no concerned whether a nondeportable status
created by a judicial recommendation in a narcotic case prior to the
flatter of
A-1776931, 6 1. & N. Dec. 505, Feb. 3, 1955; Matter
of If'
, A-4988228, 6 I. & N. Dec. 579, Slay 5, 1955; Matter of C—,
A-5556791, 6 I. & N. Dec. 709, Sept. 1, 1955.

94

effective date of the Immigration and Nationality Act of 1952 continues to relieve the alien from deportation under the 1952 act.
, E 9,5308, 5 I. & N. Dec.
Originally, we held in Matter of I
343, that the recommendation of the court no a bar to deportation

is confined to aliens who are deportable under section 241(a) (4) of
the Immigration and Nationality Act (8 U.S.C. 1251(a) (1)).
Thereafter we reversed ourselves because the position we took in
Matter of I—, supra, was overruled in the cases of Es parts
and United States v. O'Rourke' Both of these
Robles-Rubio
cases held that the savings clause of the 1952 act was of sufficient
breadth to encompass a previous recommendation against deportation and continues to relieve the narcotic offender.
Since our last consideration of this issue the Supreme Court has
ruled' that the savings clause of the 1952 act dues not relieve an
alien in respondent's position from deportation because the savings
clause by its own terms does not apply to situations "otherwise
specifically provided" for in the act. The Supreme Court in the
Catalanotte case said (p. 694) :
Section 241(a) (11) and §241(d) [Immigration and Nationality Act) specifically provide for the deportation of an alien notwithstanding that the offense for which he is being deported occurred prior to the 1952 Act. Section
241(a) (11) makes an alien deportable if he has "at any time" been convicted
of illicit traffic in narcotic drugs. And §241(d) makes 1241(a) (11) applicable to all allot. eavered thereby "notwithstanding • that the facts • •
occurred prior to the date of enactment of this Act" * * Congress was legislating retrospectively, as it may do, to corer offenses of the kind here involved.

The finding by the special inquiry officer that the respondent is
not deportable under section 241(a) (11) of the Immigration and
Nationality Act (8 U.S.C. 1251(a) (11)) is hereby reversed.
The special inquiry officer has requested that the case be remanded
to afford the respondent an opportuttit,y to apply for auopenoion of
deportation in the event he is found deportable. Under the circumstances, we will remand the case for this purpose. An appropriate
order will be entered.
Order: It is directed that the case be remanded to the special
inquiry officer for the purpose stated in the foregoing opinion.
2 119 F. Supp. 610 (Jan. 21, 1954).
3 213 F.2d 759 (C.C.A. 8, June 17, 1954, rehearing denied July 14, 1954).
a Section 405(a), Immigration and Nationality Act; 8 U.S.C. 1101 note.
s r.chamaa. v Corson. 353 U.S. 685, June 3, 1957; Muicahey v. Catalanotte,
353 "U.S. 692, June 3, 1957.

95

